DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, the claim limitation
“wherein the MDTI structure is a continuous integral unit having a ring shape” does not have a support in the specification, drawings and the claims as originally filed. Although the abstract section and paragraph 0041 mention “ring shape”, there is not description with respect to ring shape. For instance paragraphs 0019 and 0021 along with Figs 2 and 4A-4C describe different shapes for the MDTI structure, there is no mention of “ring shape”. 
Applicant is requested to provide support for the mentioned claim limitation. 

Regarding independent claim 20, specification, drawings and claims as originally filed fail to provide support and description for the limitation:
wherein the MDTI structure is absent from a center of the corresponding pixel region. 
Although paragraphs 0019 and 0020 and Figs. 2 and 3A-3C describe “center of the pixel region” there is no mention of MDTI structure with respect to the center of the pixel region. 
Applicant is requested to provide support for the mentioned claim limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of U.S. Patent No. 10,461,109. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding independent Claim 14, the combination of claim 1 and claim 9 of ‘109 discloses:
A CMOS image sensor, comprising: a substrate having a front-side and a back-side opposite to the front-side; 18TSMC No. P20171080US03/ Attorney Docket No. TSMCP835USC a plurality of pixel regions respectively comprising a photodiode configured to receive radiation that enters the substrate from the back-side; and a multiple deep trench isolation (MDTI) structure overlying the photodiodes of respective pixel regions and extending from the back-side of the substrate to a first depth within the substrate; wherein the MDTI structure comprises a first segment and a second segment that cross one other at a center region of the individual pixel region.
Regarding Claim 15, the combination of claim 1 and claim 11 of ‘109 discloses the entire limitation.
Regarding Claim 16, the combination of claims 1, 12 and 13 of ‘109 discloses the entire limitation.
Regarding Claim 17, the combination of claims 1 and 14 of ‘109 discloses the entire limitation.
Regarding Claim 18, the combination of claims 1, 12 and 13 of ‘109 discloses the entire limitation.
Regarding Claim 19, the combination of claims 1 and 12 of ‘109 discloses the entire limitation. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 14 of U.S. Patent No. 10,727,265. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding independent Claim 14, the combination of claim 8 and claim 14 of ‘265 discloses:
A CMOS image sensor, comprising: a substrate having a front-side and a back-side opposite to the front-side; 18TSMC No. P20171080US03/ Attorney Docket No. TSMCP835USC a plurality of pixel regions respectively comprising a photodiode configured to receive radiation that enters the substrate from the back-side; and a multiple deep trench isolation (MDTI) structure overlying the photodiodes of respective pixel regions and extending from the back-side of the substrate to a first depth within the substrate; wherein the MDTI structure comprises a first segment and a second segment that cross one other at a center region of the individual pixel region.

Examiner is including Koo et al. 20140246707 as a pertinent prior art that is not relied upon and directs the applicant to Figs. 3A where two different depth type trenches are included, one between the pixel region and one that coincides with the pixel region. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	3/22/2022